         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                   Southern Division



V. CHARLES DONNELLY                           *
PO Box 1464
14532 Solomons Island Road                    *
Solomons, Maryland 20688
Calvert County                                *

DIGIOVANNI’S DOCK OF THE                      *
BAY, INC, A Maryland Corporation
C/o Geraldine D. Giovanni                     *
12112 Catalina Drive
Lusby, Maryland 20657                         *
Calvert County
                                              *
PRIME ISLAND PROPERTIES, LLC
A Maryland Limited Liability Company          *
C/o Timothy Holt
11170 Mears Creek Road                        *
Lusby, Maryland 20657
Solomons, Maryland 20688                      *
Calvert County
                                              *
CONNER, LLC
A Maryland Limited Liability Company          *        Case No. 8:20-cv-3654
C/o Brian E. VanDeVander
P.O. Box 379                                  *
Solomons, Maryland 20688
Calvert County                                *        Jury Trial

SOLOMONS ISLAND YACHT CLUB, INC.              *
A Maryland Corporation
C/o Michael Stanton, Commodore                *
14604 Solomons Island Road
P.O. Box 206                                  *
Solomons, Maryland 20688
Calvert County                                *

   and




                                          1
            Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 2 of 19



CHRISTOPHER J. MOORE                                 *
5131 Shore Drive
Hunting town, MD 20639                               *
Calvert County

       Plaintiffs                                    *

V.                                                   *

                                                     *
STATE OF MARYLAND
GOV. LAWRENCE J. HOGAN, JR
OFFICE OF THE GOVERNOR                               *
STATE HOUSE, ANNAPOLIS, MD 21401
                                                     *
       SERVE BRIAN E. FROSH, ATTY GEN
       200 ST PAUL PLACE                             *
       BALTIMORE, MD 21202
                                                     *
       And
                                                     *
BOARD OF COUNTY COMMISSIONERS OF
CALVERT COUNTY, MARYLAND         *
175 MAIN STREET
PRINCE FREDERICK, MARYLAND 20678 *

       SERVE JOHN B. NORRIS, III                     *
       COUNTY ATTORNEY
       175 MAIN STREET                               *
       PRINCE FREDERICK, MD 20678
                                                     *
       Defendants

       *        *      *      *      *       *       *     *       *      *      *       *

                    COMPLAINT FOR INVERSE CONDEMNATION AND
                           RELATED CAUSES OF ACTION
                                      AND
                            DEMAND FOR JURY TRIAL

       1.       Plaintiffs, V. Charles Donnelly, DiGiovanni’s Dock of the Bay, Inc., Prime

Island Properties, L.L.C., Conner, LLC, Solomons Island Yacht Club, Inc., and Christopher J.

Moore, by and through their undersigned counsel, sue the Defendants, State of Maryland




                                                 2
            Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 3 of 19



(“State”) and Board of County Commissioners of Calvert County, Maryland (“County”), for

damages resulting from the Defendants’ intentional deprivation of the Plaintiffs’ constitutionally

protected property rights.

       2.       This complaint is brought as a result of Defendants’ refusal to allow Plaintiffs to

build commercial piers off the Solomons Island bulkhead and the taking of those commercial

contract pier rights. The Plaintiffs are owners of vested contract pier rights granted originally by

the State Roads Commission (“SRC’) in 1957 as part of a State highway project to expand the

western shoreline of the island along the Patuxent River and to stop the serious erosion to MD

Route 2. All of the Plaintiffs, or their predecessors in interest, owned property along MD Route

2 across from the waterfront. They held oyster leasing rights, riparian rights and other property

rights necessary to construct the bulkhead planned by the State. In exchange for release of their

water rights, the SRC granted the Property Owners, their heirs, successors, and assigns the:

                “right to construct, maintain or repair any pier structure they may desire to erect
                outside the proposed bulkhead.”

The SRC subsequently exercised the options, and deeds to effect the conveyances were recorded

in the Calvert County Land Records. The State Highway Plats for the project also recording the

contract numbers and owners and are filed in the Calvert County land records. Under Maryland

law State Highway Plats filed are deemed “deeds.”



                                          THE PARTIES

       3.       Plaintiff V. Charles Donnelly (“Donnelly”) owns real property located at 14532

Solomons Island Road, Solomons, Calvert County, Maryland, Parcel 0028, Tax Map 046A. He

is the successor in title to Harold and Clarice Langley who owned this real property in 1957 and

to whom the State granted contract pier right No. 40135. Plaintiff Donnelly also holds by



                                                  3
            Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 4 of 19



assignment recorded in the land records of Calvert County, contract pier right No. 40139

originally granted by the State to Earle G. Coster. Additionally, Donnelly by Deed holds a ten

percent (10%) undivided interest in contract right No. 40138 originally granted by the State and

located on real property at 14544 Solomons Island Road, Solomons, Maryland .

       4.        Plaintiff DiGiovanni’s Dock of the Bay, Inc., a Maryland Corporation, holds

contract pier right No. 40138 originally granted by the State of Maryland to Halvor H. Hellen in

1957. DiGiovanni is a subsequent assignee and is a resident of Calvert County, Maryland.

       5.        Plaintiff Prime Island Properties, LLC, a Maryland Limited Liability Company, is

located in Calvert County, Maryland, owns real property in Solomons, Maryland and owns

contract pier right Nos. 40133 and 40134. The LLC is successor in title to George Carey and

Clara Johnston, to whom the contract pier rights were originally granted by the State in 1957.

       6.        Plaintiff Conner, LLC, a Maryland Limited Liability Company, owns real

property in Solomons, Calvert County, Maryland and holds contract pier right number 40124.

The LLC is successor in title to Harry A. Woodburn, to whom the contract pier right was

originally granted in 1957.

       7.        Plaintiff Solomons Island Yacht Club, Inc., a Maryland Corporation, owns real

property located on Solomons Island, Calvert County, Maryland and holds contract pier right

number 40142. The Corporation is the original owner of the contract pier right granted by the

State in 1957.

       8.        Plaintiff Christopher J. Moore, resides in Calvert County, Maryland and holds

contract pier right number 40140. He is successor in title to Maggie Evans, to whom the contract

pier right was originally granted by the State in 1957.




                                                 4
            Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 5 of 19



       9.       Defendant State of Maryland is a body corporate and public, which exercises

executive and legislative powers within the State. The State also regulates tidal wetlands and

waterways located in the State and grants permits for maritime construction projects, including

but not limited to the construction of piers and wharfs. The State also regulates and constructs

highways and marine projects.

       10.      Defendant Board of County Commissioners for Calvert County, Maryland

(“County”) is a body corporate and politic, which exercises the administrative, executive and

legislative powers of Calvert County Government pursuant to Local Government Division III,

Annotated Code of Maryland, as amended. In such capacity, the County enters into contracts,

agreements, executes deeds for recording in the County land records and adopts local zoning

regulations.



                       JURISDICTIONAL BASIS OF THE CLAIMS

       11.      This action is brought pursuant to Article 1 Section 10 of the Constitution of the

United States of America and 42 U.S.C.A § 1983 and claims of violations of the Plaintiffs’ civil

rights as guaranteed by the Contracts Clause (Article 1, Section 10) and the Fifth and the

Fourteenth Amendments to the United States Constitution.

       12.      This court has jurisdiction over the claims pursuant to 28 U.S.C.A. Section 1331.

This action arises out of the Constitution of the United States of America and alleges violations

of constitutionally protected rights of the Plaintiffs who are citizens of the United States of

America, or domestic associations.

       13.      The claims brought under the Maryland Constitution, common law of contracts

and statutory law arise from the same operative nucleus of facts and circumstances that form part




                                                  5
          Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 6 of 19



of the same case and controversy. Accordingly the court has jurisdiction over these supplemental

claims pursuant to 28 U.S.C.A. Section 1367.

       14.     All of the actions of Defendants giving rise to this action substantially occurred in

Calvert County, Maryland.

       15.     The amount in controversy exceeds the jurisdictional amount of Seventy-Five

Thousand Dollars ($75,000) exclusive of statutory entitlement to attorney’s fees and costs.

                          FACTS COMMON TO ALL THE COUNTS

       16.     This cause of action arises from the State and the County’s purposeful and

deliberate violations, breach of contract and takings of Plaintiffs’ property rights located on

Solomons Island, Maryland. The property rights are vested contract pier rights granted by the

State to the Plaintiffs and their predecessors in 1957 as part of a State highway project on the

island. In 1957, the State Roads Commission (“SRC”) acquired Rights of Way from the owners

of properties abutting the Patuxent River on Solomons Island. The SRC acquired a right of way

along the shoreline of Solomons Island, planning to extend the existing shore line out into the

Patuxent River about 125 feet and to build a bulkhead to run parallel to MD Route 2, ostensibly

to protect and secure the highway from further erosion.

       17.     Approximately thirty (30) property owners and the State signed option contracts.

In return for releasing their oyster lease rights and riparian rights in the State right of way area,

the State granted the property owners, their heirs, successors and assigns the right to construct,

repair and maintain any pier they “desired” off the new bulkhead. The area in between the

bulkhead and MD Rte. 2 was to be filled. All of the Option Contracts substantively have the

same language and the grant the contract right to build piers off the bulkhead. The option




                                                   6
          Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 7 of 19



contracts were specifically granted in lieu of condemnation and/or the payment of compensation

for the value of the rights granted to the State.

        18.     During the 1960’s, 70’s and early 80’s, some piers were built off the bulkhead and

used for commercial purposes. Faced with a growing interest in Solomons generally and

construction of more piers off the bulkhead, the County placed a moratorium on the construction

of any piers in February, 1986. On June 10, 1986, the County adopted a Solomons Town Center

Master Plan and Zoning Ordinance (“Master Plan”), The Master Plan devoted pages to the

regulation and development of the commercial pier bulk head. On a page titled “Commercial

Pier(a) along the Bulkhead” the Master Plan proposed three alternative methods for dealing with

the private commercial pier rights: (1) allow holders of riparian rights along the Patuxent River

to build their own private commercial piers; (2) limit commercial pier construction to a single

pier, offer first rights to retail space on the pier to the holders of riparian rights, and financially

compensate the affected holders of riparian rights; or (3) prohibit the construction of any new

piers along the Patuxent River and financially compensate the affected holders of riparian rights.

The County declined to implement any of these options. Instead, the County elected to impose a

moratorium on the construction of any new commercial piers “until more detailed planning of

the expanded bulkhead is undertaken.” This moratorium continued for over 23 years.

        19.      In 1998 and 2001, the State transferred MD Rte. 2, the bulkhead and the

easement rights of way to the County at the County’s request. Pursuant to the three highway

transfer deeds, the County accepted the rights of way and bulkhead subject to all rights reserved

to the former owners of the area.

        20.     Eight years later, effective September 22, 2009, the County Commissioners

illegally exercised their zoning authority to extinguish the Plaintiffs’ vested contract rights by




                                                    7
          Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 8 of 19



amending the Town Master Plan and Ordinance to prohibit the construction of any new

commercial piers off the bulkhead. No compensation was paid to the owners of the contract pier

rights despite recognition of this obligation if a taking in the 1986 Town Plan. The County also

did not comply with the requirements adopted by the General Assembly and approved by the

Governor in 2007 which required that a State or County “shall file an action to acquire private

property for public use by condemnation within 4 years of the date of the specific administrative

of legislative authorization to acquire authority.” Maryland Real Property Article Section 12-

105(b), Annotated Code of Maryland. And “if an action for condemnation is not filed within

four years of the date in subsection (2) of this section, the State or any of its instrumentalities or

public subdivisions may not proceed with condemnation until it first obtains new authorization to

acquire the property.” The County and or the State never complied with the condemnation

requirement.

       21.     In April 2012, Plaintiff Donnelly and a neighboring property owner filed a joint

pier application with the State, the County and the U.S. Army Corp of Engineers to construct a

commercial pier. The State denied the application on April 10, 2012 stating: (1) the alleged

contract right is superseded by the State Tidal Wetlands Act of 1970; (2) the Tidal Wetlands Act

prohibits non water dependent structures on the proposed commercial pier; and (3) the proposed

pier conflicts with the Solomons Town Center Ordinance. The denial of the application

triggered litigation between the Plaintiffs, the State and the County beginning in August 2012

and lasting through March 27, 2020.

       22.     On June 1, 2012, the County denied the Donnelly pier application alleging there

was no contract right to build commercial piers off the bulkhead and that if such a right had

existed, it was terminated by the amendment to the Solomons Town Ordinance prohibiting such




                                                   8
          Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 9 of 19



piers. The U.S. Army Corp of Engineers stayed its review of the application until the issues were

decided with the Maryland Department of Environment (“MDE”) and the County.

       23.        Donnelly and the neighboring property owner filed a timely appeal of the

County’s decision to the Calvert County Board of Appeals (the “Board of Appeals”). After a

hearing, the Board of Appeals issued an Order on September 26, 2012 holding that Donnelly had

a contractual right to construct a pier subject to the approval of the U.S. Army Corps of

Engineers and that the County’s denial of Donnelly’s proposal to construct a new pier was in

error. The County and MDE filed an administrative appeal to the Circuit Court for Calvert

County. On appeal, the Circuit Court affirmed the Board of Appeals’ decision.

       24.        On August 22, 2012, Donnelly and several other contract pier right owners filed a

civil complaint in the Circuit Court for Calvert County naming the State and County as

defendants. The complaint alleged that the Plaintiffs held enforceable contract pier rights

(easements) to construct piers off the Solomons bulkhead, that the State and County had

breached Donnelly and his co-applicant’s contract rights, and that other Plaintiffs were entitled to

an anticipatory breach of contract finding based on the similarly of all of the contracts, the facts

and the issues.

       25.        The Circuit Court issued a declaratory judgment Order in Plaintiffs’ favor,

declaring that Donnelly and the other property owners had contract pier rights and that the State

and County had breached Donnelly’s contract right by denying the joint pier application. The

Order also directed the assignment office to set a hearing on the issue of damages for the breach

of the Donnelly rights. The State and County appealed the Circuit Court’s decisions to the

Maryland Court of Special Appeals (“CSA”).




                                                  9
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 10 of 19



       26.     On April 20, 2015, the CSA issued its opinion in the administrative agency case

affirming the Circuit Court judgment denying the County’s petition for judicial review of the

BOA and holding that the Board of Appeals was legally correct in determining that Applicants

have a contractual right to construct a pier onto the Patuxent River. The CSA also affirmed the

Court’s findings in the civil action granting a declaratory judgment and finding that the

Defendants had breached their contracts with Plaintiffs and that they owed Plaintiffs damages.

In both cases, the CSA specifically rejected the State and County arguments that the pier rights

are riparian rights which precluded the constructions of such piers pursuant to the Maryland

Tidal Wetlands Act of 1970. The CSA remanded the case back to the Circuit Court. Neither the

County nor the State appealed the CSA decisions.

        27. On July 14, 2016, at a motions hearing, the Circuit Court granted partial summary

judgment in favor of all the Plaintiffs now in the case on the issue of Defendants’ liability. Also

on that date, MDE’s attorney argued for summary judgment in favor of the State. In a lengthy

dialog with the court and in response to questions from the Court, the counsel for MDE

stipulated and stated in open court, on the record, that if released from the case and plaintiffs’

claim for damages, the State would not interfere with Plaintiffs’ rights to construct the piers,

would issue the permits based on the Court’s decisions to date and would encourage the Army

Corps of Engineers to move forward on the applications. The Plaintiffs consented to the State’s

release from the case and the Court dismissed the State from the case.

       28.     On August 11, 2016, a jury trial was held on Donnelly’s claim for damages

against the County. The Court wrongfully excluded Donnelly’s damages evidence, which was

based on fair market value of the right, and entered judgment in favor of the County, noting the




                                                 10
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 11 of 19



parties and the Court might benefit from taking the matter “to Annapolis” for guidance.

Donnelly filed a timely Notice of Appeal.

       29.     The State re-appeared in appeals and cross appeals filed by Donnelly and the

County involving the formula for calculating damages owed Donnelly for breach of his contract

pier right. By re-entering into the appeal, the State breached its prior consent agreement in

settlement of the case but was permitted by the Maryland appellate courts to rescind its prior

stipulated agreement and argue against the pier rights.

       30.    The CSA consolidated appeals and cross appeals filed by all of the parties, which

included appeals regarding the CSA’s request to the Circuit Court for a signed Order by a Circuit

Court so the record was closed for final judgment appeal purposes. Instead of arguing the issues

on appeal - calculating damages for a breach of the Donnelly contract pier right and acting on the

State’s settlement agreement with the Plaintiffs – the State and the County litigated issues not on

appeal, i.e., whether or not the contract rights existed or were enforceable.

       31.     On November 14, 2019, the CSA issued an eighteen-page opinion affirming the

Circuit Court Order on appeal in all respects. Despite the fact that there had been no change in

the material facts and circumstances that led to its 2015 decisions to the contrary, the CSA

concluded that the contract rights at issue were ordinary riparian rights, subject to the Tidal

Wetlands Act of 1970 and extinguishable by the State and the County at will.

       32.     In effect, the State Courts under the color of law, deprived the pier right holders

of their valuable pier rights, which deprivation was inconsistent with the Court’s prior decisions

in 2015 adjudicating the pier rights. The CSA’s opinion failed to address the issues actually on

appeal. Plaintiffs filed a timely Petition for Writ of Certiorari with the Maryland Court of

Appeals, which was denied on March 27, 2020. The bottom line is the Defendants took the pier




                                                 11
          Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 12 of 19



rights and never compensated the owners of the pier rights which the Maryland Court of Appeals

rubber stamped. The CSA November 14, 2019 Opinion, and the actions of Defendants State and

County governments recited herein constitute an actionable inverse condemnation claim.

        33.     Defendants’ acts or omissions have resulted in a de facto taking of Plaintiffs’

property rights for more than thirty (30) years and a loss of intended economic benefit to

Plaintiffs. During that period of time, Defendants denied the plaintiffs’ pier rights and requests

for applications under the guise of “further study,” thus denying Plaintiffs of their rights to

develop their property in bad faith.

        34.     As a result of Defendants’ wrongful conduct, Defendants under the United States

Constitution and the Maryland Constitution are required to pay full and just compensation to

Plaintiffs.

                                              COUNT I

              Regulatory Taking/Inverse Condemnation by the Defendant County

        35.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in

Paragraphs 1 through 34 of this Complaint.

        36.     Plaintiffs are the owners of vested contract rights to build commercial piers off

the Solomons Island bulkhead.

        37.      The actions of Defendant County as aforesaid fail to advance any legitimate

purpose and have the effect of denying Plaintiffs the beneficial use of their properties and their

legitimate investment-backed expectations, all in violation of plaintiffs’ constitutional rights as

secured by the Fifth and Fourteenth Amendment to the United States Constitution and the

Maryland Constitution, Declaration of Rights, Article 24.

        38.     The Ordinance changes and other actions of the County as aforesaid, including




                                                  12
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 13 of 19



their use of the Maryland courts, have had the effect of regulating the pier rights into a state of

economic inutility, thereby leaving plaintiffs with no reasonable use of their property, and

inversely acquiring the same as open space, without compensation having been paid, all in

violation of the Fifth and Fourteenth Amendments to the United States Constitution and the

Maryland Constitution, Declaration of Rights, Article 24.

       39.     Accordingly, the Plaintiffs are entitled to just compensation for the temporary

taking of their property rights and just compensation for the permanent taking of the property

rights which diminished any value tied to use of the pier rights off the Solomons bulkhead.

                                             COUNT II

      Regulatory Taking/Inverse Condemnation by the Defendant State of Maryland

       40.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in

Paragraphs 1 through 39 of this Complaint.

       41.     Plaintiffs are the owners of vested contract rights to build commercial piers off

the Solomons Island bulkhead.

       42.     The actions of Defendant State as aforesaid fail to advance any legitimate purpose

by the State, in effect denying Plaintiffs the beneficial use of their properties and their legitimate

investment-backed expectations, all in violation of plaintiffs’ constitutional rights as secured by

the Fifth and Fourteenth Amendment to the United States Constitution and the Maryland

Constitution, Declaration of Rights, Article 24.

       43.     Like Defendant County, Defendant State has paid no just compensation for the

taking of Plaintiffs’ pier rights in violation of the Fifth and Fourteenth Amendments to the

United States Constitution and the Maryland Constitution, Declaration of Rights, Article 24.

Accordingly, the Plaintiffs are entitled to just compensation for the temporary taking of their




                                                   13
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 14 of 19



property rights and just compensation for the permanent taking of the property rights which

diminished any value tied to use of the pier rights off the Solomons bulkhead.


                                        COUNT III
                42 U.S.C. Section 1983 Violations of Substantive Due Process

       44.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in

Paragraphs 1 through 43 of this Complaint.

       45.     The Plaintiffs have property interests in their ownership of the contract pier rights

in Solomons, Maryland.

       46.     At all times the Defendants were acting under the color of State law.

       47.     The actions of defendants as aforesaid lacked any legitimate basis and were

arbitrary, capricious, not rationally related to any legitimate government interest, improperly

motivated and conscience shocking, in violation of substantive due process guaranteed by the

Fourteenth Amendment to the Constitution of the United States and by the Maryland

Constitution, Declaration of Rights, Article 24.

       48.     The actions of the Defendants as aforesaid were taken out of ill will and designed

to harm the Plaintiffs and to deny them legal and proper use of their properties.

       49.     The Defendants acted with knowledge that their actions against Plaintiffs were

unrelated to any legitimate government interest.

       50.     The Plaintiffs have been deprived of the legal and proper use of their properties

and were otherwise injured as a result of the Defendants’ actions.

                                         COUNT IV
                  42 U.S.C. § 1983 Violations of the Equal Protection Clause
                                    (Disparate Treatment)

       51.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in




                                                 14
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 15 of 19



Paragraphs 1 through 50 of this Complaint.

       52.     The Plaintiffs have property interests in their ownership of vested contract pier

rights in Solomons, Maryland.

       53.     At all times the Defendants were acting under the color of State law.

       54.     The actions of Defendants as aforesaid were discriminatory, arbitrary, capricious,

unreasonable, malicious, improperly motivated and conscience-shocking, and sought to deprive

Plaintiffs of the use of their property, whereas other proximate and/or similarly situated

properties, including one owned by Defendant County, were allowed to build commercial piers,

and were not accorded the treatment suffered by the Plaintiffs and complained of herein.

       55.      The actions of the Defendants as aforesaid were taken out of ill will and designed

to harm the Plaintiffs and to deny them legal and proper use of their properties.

       56.     The Plaintiffs have been deprived of the legal and proper use of their properties

and were otherwise injured as a result of the Defendants’ actions.

                                            COUNT V
                                        Breach of Contract

       57.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in

Paragraphs 1 through 56 of this Complaint.

       58.     The pier rights granted by the State constituted contracts with each and every

Plaintiff and their predecessors. As more fully set forth above, the State granted the Plaintiffs and

their predecessors the right to build piers off the newly constructed bulkhead in exchange for the

grants of the Plaintiffs’ and their predecessors’ land and water rights. The pier rights were the

only form of consideration offered to the Plaintiffs and their predecessors in exchange for the

valuable property rights given to Defendant State in 1957.

       59.     The later denial of Plaintiffs’ contractual rights to construct a commercial pier off



                                                 15
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 16 of 19



the Right of Way bulkhead on the Patuxent River is a breach of contract. The denial of Plaintiffs’

contract rights was definite and purposeful and a breach of Plaintiffs’ property rights and

constituted a governmental taking without compensation.

       60.     The Plaintiffs have complied with their contract obligations under the contract.

       61.     As a result of Defendants’ breaches, Plaintiffs have suffered damages by way of

the complete diminution of value of their pier rights.

                                           COUNT VI
                                      Impairment of Contract

       62.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in

Paragraphs 1 through 61 of this Complaint.

       63.     The pier rights granted by the State constituted contracts with each and every

Plaintiff and their respective predecessors. The Defendant State’s subsequent denial of the

contract rights granted Plaintiffs’ predecessors over fifty (50) years after granting the commercial

pier rights unreasonably impaired, altered and extinguished the existing terms and the State’s

obligations under the individual contracts with the Plaintiffs in violation of the contracts clause

of the Constitution of the United States.

       64.     Defendant County impaired the Plaintiffs’ contract by amending its zoning

ordinance prohibiting construction of any new commercial piers off the Solomons bulkhead.

Defendant State impaired the Plaintiffs’ contract rights by ratifying the County’s conduct and

purporting in litigation that State legislation adopted after the grant of the contract rights

supported prohibition on construction of new commercial piers off the Solomons bulkhead. The

Defendant County’s agreement to take over the easement right of ways from the State in 1998

and 2001, contained an explicit statement that the County’s rights were subject to the contract

rights still held by the former owners of the rights of way were in violation of the Plaintiffs’



                                                  16
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 17 of 19



contracts. In 2009, the County knowingly, deliberately and maliciously impaired the contracts

with the Plaintiffs by destroying the contracts and their rights and diminishing the value of the

property rights.

       65.     By their actions, Defendants have substantially impaired Plaintiffs’ contract rights

by making those rights effectively worthless under the current statutory and regulatory scheme as

advanced by the Defendants. As vested contract rights, the Defendant County could not use it’s

zoning laws to destroy the rights.

       66.     The nature of the terms and consideration under the contracts required the

County, by its own admissions, to allow the Plaintiffs to construct their piers or to compensate

the Plaintiffs for the fair market value of their individual pier rights. The County deliberately

and in bad faith set out to destroy the pier rights it acknowledged and agreed to in the 2001

transfer of the bulkhead and easements to the County.

                                         COUNT VII
                   Breach of Implied Covenant of Good Faith and Fair Dealing

       67.     Plaintiffs incorporate, as if fully set forth herein, the allegations contained in

Paragraphs 1 through 66 of this Complaint.

       68.     By operation of law, the contracts granting commercial pier rights to Plaintiffs

contained an implied covenant of good faith and fair dealing which prohibits either party from

depriving the other of the intent and benefits of its contract.

       69.     The conduct and breach by Defendants State and County, as described above, was

in violation of the covenant of good faith and fair dealing, and harmed Plaintiffs, depriving them

of any economically beneficial exercise of the contract rights.

       70.     Defendants’ actions were a proximate cause of the harm inflicted on Plaintiffs.




                                                  17
        Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 18 of 19




                                        PRAYER FOR RELIEF

      THEREFORE, Plaintiffs respectfully request the entry of judgment against the

Defendants, jointly and severally, as follows:

                      (a)     For a declaration pursuant to 28 U.S.C.A. § 2201 that all actions in

pursuit of a taking and inverse condemnation respecting Plaintiffs’ property are in violation of

the Fifth and Fourteenth Amendments to the United States Constitution;

                      (b)     respectfully request judgments in their individual favor for just

compensation and damages as a result of the Defendants’ temporary takings and a final

permanent taking of their individual pier rights by the State and County;

                      (c)    respectfully request a declaration pursuant to 28 U.S.C.A. § 2201

that all actions in pursuit of a taking and inverse condemnation respecting Plaintiffs’ property

are null and void and of no force and effect;

                      (d)     respectfully request just compensation, compensatory damages,

consequential damages, punitive damages, incidental damages, interest, costs of suit, and

counsel fees pursuant to 42 U.S.C.A. § 1988 and any other applicable statutes or laws; and

                      (e)     respectfully request the court award any other relief it may deem

appropriate and equitable in this matter.

                                    REQUEST FOR JURY TRIAL

                      Plaintiffs request a trial by jury on all issues so triable.



                                      __/s/ V. Charles Donnelly_________________________
                                      V. Charles Donnelly, Esq.
                                      Attorney No, 07537




                                                 18
         Case 8:20-cv-03654-PJM Document 1 Filed 12/17/20 Page 19 of 19



                              CERTIFICATION AND CLOSING

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a non-frivolous argument for extending, modifying or

reversing existing law; (3) the factual contentions have evidentiary support; and (4) the

complaint otherwise complies with the requirements of Rule 11.



                                              Respectfully submitted,



                                              __/s/ V. Charles Donnelly_________________
                                              V. Charles Donnelly, Esquire
                                              Attorney No. 07537
                                              14532 Solomons Island Road,
                                              PO Box 1464
                                              Solomons, Maryland 20688
                                              410 326-5274 (office)
                                              410 326 0595 (fax)
                                              vcdlaw@comcast.com

                                               Plaintiff V. Charles Donnelly acting pro se for his
                                               pier rights identified herein and serving as Attorney
                                               for Plaintiffs DiGiovanni’s Dock of the Bay, Inc.,
                                               Prime Island Properties, L.L.C., Conner, LLC,
                                               Solomons Island Yacht Club, Inc., Christopher J.
                                               Moore, and Wilton D. Gregory, Roman Catholic
                                               Archbishop of Washington, and His Successors in
                                               Office, a Corporation Sole and Our Lady Star of
                                               the Sea, Catholic Church of Solomons, Maryland,




                                                19
